Citation Nr: 0506571	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  00-03 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to nonservice-connected pension benefits.



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The  appellant had active service from August 26, 1965 to 
October 1, 1965.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which determined the appellant was 
ineligible for permanent and total disability pension 
benefits, due to nonservice-connected disorders.

This case was previously before the Board in April 2003, at 
which time the Board remanded the case to the RO for further 
development and consideration.  The case since has been 
returned to the Board.


FINDINGS OF FACT

1.  The appellant was notified of the evidence needed to 
substantiate his claim, apprised of whose responsibility - 
his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his appeal has been obtained.

2.  The appellant did not have 90 days of qualifying active 
military service.


CONCLUSION OF LAW

The requirements are not met for nonservice-connected pension 
benefits.  38 U.S.C.A. §§ 1521, 5103A, 5107(b), 5108 (West 
2002); 38 C.F.R. §§ 3.1, 3.15, 3.102, 3.159, 3.203 (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act (VCAA) was signed into law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires that VA assist a claimant in 
obtaining that evidence unless there is no reasonable 
possibility that assisting him will aid in substantiating his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

First, VA has a duty under the VCAA to notify the appellant 
and his representative, if any, of any information and 
evidence needed to substantiate and complete his claim.  The 
January 2000 rating decision appealed, the January 2000 
statement of the case, and the November 2004 supplemental 
statement of the case, as well as the July 2004 letter to the 
appellant, notified him of the evidence considered and the 
pertinent laws and regulations.  The RO also indicated it 
would review the information of record and determine what 
additional information was needed to process his claim.  And 
the July 2004 letter, in particular, apprised him of the type 
of information and evidence needed from him to support his 
claim, what he could do to help in this regard, and what 
VA had done and would do in obtaining supporting evidence.  
See, e.g., Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  This type of notice is what is specifically 
contemplated by the VCAA.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the appellant's service medical records and VA 
medical records have been obtained.  In addition, the 
appellant was provided several other opportunities to submit 
additional evidence in support of his claim - including 
following the RO's July 2004 VCAA letter.  He also had an 
additional 90 days to identify and/or submit supporting 
evidence after certification of his appeal to the Board, and 
even beyond that with sufficient justification.  
See 38 C.F.R. § 20.1304 (2004).  So the Board finds that the 
duty to assist has been satisfied and the case is ready for 
appellate review.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  See, too, 
VAOPGCPREC 7-2004 (July 16, 2004) further discussing these 
requirements cited in Pelegrini II.  The Pelegrini II Court 
held, among other things, that a VCAA notice, as required by 
38 U.S.C. § 5103(a) (West 2002), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  Pelegrini II at 119-120.  

In this case, as mentioned, the appellant was provided the 
required VCAA notice in the July 2004 letter.  This letter 
was sent after the initial adjudication of his claim in 
January 2000, and after the statement of the case was issued.  
So compliance with the explicit timing requirements of 
§5103(a) is impossible without the nullification of that 
initial RO decision.  No matter, though.  In Pelegrini II, 
the Court stated it was (1) "neither explicitly nor 
implicitly requiring the voiding or nullification of any AOJ 
[agency of original jurisdiction] action or decision and (2) 
the appellant is entitled on remand to VCAA-content-complying 
notice."  Id. at 122.  The Court further stated that in 
order to comply with the appellant's right to appellate 
review under 38 C.F.R. §7194(a), a remand may require 
readjudication of the claim by the AOJ once complying notice 
is given, unless AOJ adjudication is waived by the claimant.  
Id. at 123-124, citing Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F. 3d 1339, 1341-42 (Fed. Cir. 2003) 
("holding that the Board is not permitted, consistent with 
section 7104(a) to consider 'additional evidence without 
having to remand the case to the AOJ for initial 
consideration [or] without having to obtain the appellant's 
waiver [of such remand]'").  This suggests that in cases 
where, as here, the VCAA notice was sent after the RO's 
initial unfavorable decision, it is appropriate for the Board 
to remand the claim to the RO for further development and 
readjudication.  But since, in this particular case, the July 
2004 VCAA notice was provided prior to the issuance of the 
November 2004 supplemental statement of the case, as well as 
before appellant's appeal was certified to the Board for 
adjudication, he already has been fully apprised of this law 
and given more than ample opportunity to identify and/or 
submit additional supporting evidence.  Indeed, he even had 
an additional 90 days once his appeal arrived at the Board to 
identify and/or submit additional supporting evidence, and 
even beyond that with justification for not meeting this 
deadline.  38 C.F.R. § 20.1304 (2004).  Consequently, 
satisfactory measures already have been taken to overcome the 
problems with the VCAA timing requirements as outlined in 
Pelegrini II.

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at 120-121.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2003).

In this case, although the July 2004 VCAA notice letter that 
was provided to the appellant does not contain the precise 
language specified by the Pelegrini II Court in its 
description of the "fourth element" of the VCAA 
notification requirement, the Board finds that the appellant 
was otherwise fully notified of the need to give VA any 
evidence pertaining to his claim.  And as indicated in 
VAOPGCPREC 7-2004, VA need not use any magical language in 
conveying this message to him.  Moreover, another recent 
precedent opinion of VA's General Counsel it was held that 
the language in Pelegrini I, which is similar to the language 
in Pelegrini II, stating that VA must request all relevant 
evidence in the claimant's possession was mere dictum and, 
thus, not binding.  See VAOGCPREC 1-2004 (Feb. 24, 2004) 
(the Court's statements in Pelegrini I that sections 5103(a) 
and 3.159(b)(1) require VA to include such a request as part 
of the notice provided to a claimant under those provisions 
is obiter dictum and is not binding on VA).  The Board is 
bound by the precedent opinions of VA's General Counsel, as 
the chief legal officer for the Department.  
38 U.S.C.A. § 7104(c).

With respect to the VCAA letter of July 2004, the appellant 
was requested to respond within 60 days, but the letter 
informed him that he had up to one year to submit evidence.  
And, it has not been more than one year since the letter.  
Nonetheless, 38 C.F.R. § 3.159(b)(1) (2003) was invalidated 
by the United States Court of Appeals for the Federal Circuit 
in Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. September 2003).  
The offending regulatory language suggested that an appellant 
must respond to a VCAA notice within 30 days and was 
misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided in 38 U.S.C.A. § 5301(a).  Thus, that regulatory 
provision was invalid because it was inconsistent with the 
statute.

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1) (2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  In particular, 
the Act clarifies that VA may make a decision on a claim 
before the expiration of the one-year VCAA notice period and 
the new law does not require VA to send a new notice to 
claimants.  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The appellant essentially contends that he is eligible for 
nonservice-connected pension benefits.  According to the law, 
nonservice-connected pension benefits are generally available 
for qualifying appellants of a period of war.  See 
38 U.S.C.A. § 1521(a) (West 2002).  An appellant is entitled 
to such pension benefits if the appellant served for 90 days 
or more during a period of war; if the appellant served 
during a period of war and was discharged from service due to 
a service connected disability; if the appellant served for a 
period of 90 consecutive days which began or ended during a 
period of war; or if the appellant served for a total of 90 
days of service during more than one period of war.  See 
38 U.S.C.A. § 1521(j).  Qualifying service is the total 
period of active service, exclusive of time spent on 
furlough, on unpaid absence without leave, under arrest 
without acquittal, in desertion, or while undergoing court 
martial.  See 38 C.F.R. § 3.15 (2004).  See also 38 C.F.R. 
§ 3.203 (evidence of service for the purpose of establishing 
entitlement to pension benefits). 

A review of the record discloses that the appellant had 
active service from August 26, 1965 to October 1, 1965.  This 
information was confirmed via a Request for Information, VA 
Form 70-3101-4, dated and responded to in March 1979.  
Associated service medical records indicate that his pre-
enlistment physical examination occurred on August 9, 1965 
and that he last received medical treatment on September 14, 
1965.

The appellant did not have 90 days or more of qualifying 
service.  Rather, he only had 37 days of service.  And his 
allegation that he started service earlier, 
on August 9, 1965, is unsubstantiated, as that is the date of 
his pre-enlistment physical examination - not his actual 
date of induction into active military service.  Regardless, 
though, even inclusion of this additional period of time from 
his 
pre-enlistment examination until his actual induction still 
would fail to meet the requirement of at least 90 days of 
total active service.  38 U.S.C.A. § 1521(j).  So he is not 
entitled to nonservice-connected pension benefits as a matter 
of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



Note also that, in these situations where the law is 
dispositive of the appeal, the VCAA is inapplicable - 
although, as mentioned, the Board gave the veteran the 
benefit of the doubt and attempted to develop his claim as 
directed in the April 2003 remand.  See Mason v. Principi, 16 
Vet. App. 129, 132 (2002); also see Smith (Claudus) v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002).


ORDER

The claim for nonservice-connected pension benefits is 
denied.




	                        
____________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


